Citation Nr: 1631776	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected thoracic compression fractures with residual myofascial pain, currently rated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for service-connected migraine headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 2001 to March 2002 and January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The issues of higher initial ratings for service-connected thoracic spine disability and headaches and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left shoulder disability. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  A December 2010 letter notified the Veteran about the information and evidence necessary to substantiate the claim, including how VA assigns effective dates and ratings.  A remand for additional notification about how to substantiate the claim is not necessary.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA treatment records and private medical records.  

The Board notes that it appears Darnell Army Hospital records from June 2003 for the back disability are missing.  Recently, the Federal Circuit indicated that pursuant to 38 C.F.R. § 3.159(c)(3), VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Immediately thereafter, however, the Federal Circuit noted that the duty to assist is not unlimited and that in evaluating whether the duty to assist is satisfied the limitations in 38 C.F.R. § 3.159(d) may be considered.  That regulation provides that VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim.  Here, the reports on their face reference neck and back treatment and not left shoulder treatment.  Multiple contemporaneous reports are available.  They do not reference any left shoulder symptoms.  The Board finds that there is no reasonable possibility that any assistance to obtain these hospital records would substantiate the claim being decided herein.  38 C.F.R. § 3.159(d).  A remand to obtain the records relating to this hospitalization would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  

When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was not afforded a VA examination or medical opinion.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, the lay and medical evidence does not show a current left shoulder disability, even under the expansive definition of current disability for VA compensation purposes and the low threshold for purposes of triggering VA's duty to provide an examination.  Locklear, supra.; McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability includes any manifestations during the claims period, even if the manifestations fully resolve); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  VA primary care treatment records from September 2011 through June 2014 do not show that the Veteran ever reported any left shoulder symptoms.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  It is reasonable to infer that if the Veteran truly had concerning symptoms affecting his left shoulder region he would have related them to primary care providers over this period.  VA treating primary care clinicians during this period did not identify any left shoulder disorder.  They did not place any specialist referral (i.e. orthopedic, neurological or pain clinic) for any condition affecting the left shoulder region.  The Veteran does not provide any lay statement regarding his left shoulder symptoms or otherwise explain why he believes he has a left shoulder disability.  For these reasons, the Board finds that a VA examination and/or medical opinion is not warranted, even under the expansive definition of current disability for VA compensation purposes and low nexus standard to trigger VA's duty to furnish an examination.  Waters, 601 F. 3d at 1278; McLendon, supra.; Locklear, supra.; Romanowsky, supra.; McClain, supra.

The Board notes that the representative requested that additional VA examinations and updated VA treatment records be obtained prior to adjudication.  VA treatment records from September 2011 through June 2014 are available.  The record does not in any way suggest that there are additional VA or private treatment records concerning any left shoulder treatment.  As explained above, a VA examination is not necessary to adjudicate the left shoulder disability claim.  The representative's contentions have been considered, but the Board finds that they do not preclude adjudication of the instant claim.   

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, supra.  A current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves.  See Romanowsky, 26 Vet. App. 303; McClain, 21 Vet. App. at 321 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative arthritis qualifies as a 38 C.F.R. § 3.309(a) chronic disease.  However, the evidence does not show that the Veteran has arthritis in his left shoulder and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) are not for further consideration.  38 C.F.R. §§ 3.307, 3.309 (2015).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition or detail readily observable injury, the Veteran is not competent to provide evidence as to more complex medical questions, such as a cancer diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) from June 2002 show that the Veteran was injured when opening a heavy vehicle hatch.  He immediately felt shock like pain to his lower neck and mid-scapula.  He denied paresthesias to his upper extremities, but later experienced numbness in his lower extremities.  Clinical evaluation showed the Veteran to have left lateral neck pain and medial neck pain.  However, the upper and lower extremities range of motion was within normal limits.  Grip strength was normal.  The medic ordered that the Veteran be evacuated on a board and neck collar to the emergency room to evaluate his neck. 

A June 2002 Statement of Medical Examination and Duty Status reflects the injury occurred when the Veteran was performing gunnery exercises.  He pushed the bay doors of a heavy vehicle open.  While pushing it open, he noticed back pain.  He continued the exercise.  However, when the exercise was over, he began experiencing numbness in his left knee and foot.  He was transported to the base hospital for an evaluation.  

June 2006 Report of Medical History showed that the Veteran denied having or ever having a painful shoulder, elbow or wrist.  However, he endorsed having recurrent back pain and numbness or tingling.  He described it as a compression fracture of the "T-3" with chronic pain.  

Baylor Medical Center at Grapevine records document that the Veteran visited the emergency room several times from approximately December 2007 to January 2010.  He did not identify left shoulder pain or related symptom as a complaint at any visit.  

In September 2011, the Veteran had a VA traumatic brain injury (TBI) consultation.  As relevant, he stated that he sustained a June 2002 injury when a vehicle door struck his head.  He was treated for a neck sprain and diagnosed with T3/T4 compression fracture.  He had physical therapy over the following two to three months.  Currently he reported pain in between his shoulder blades.  Pertinent clinical evaluation showed that the Veteran exhibited strong and equal bilateral hand grasp.  He had full cervical spine range of motion.  He had increased spinal and myofascial tenderness over the mid thoracic spine, paraspinal thoracic and lumbar spine.  Neurological findings were within normal limits.  The examiner assessed, in pertinent part, thoracic pains.  

VA primary care records from September 2011 to February 2014 reflect that the Veteran periodically visited.  He did not identify left shoulder pain or related symptom as a complaint at any visit.  

Based upon the above evidence, the Board does not find that a current left shoulder disability is demonstrated.  This is so even under the broad definition of current disability employed for VA compensation purposes.  Romanowsky, supra.; McClain, supra.  The Veteran has not provided any lay report describing the symptoms he associates with this claim to support a finding of current disability.  VA and private medical records spanning several years indicate that the Veteran has been able to seek medical treatment when he felt the need to do so.  See Baylor Medical Center at Grapevine records from December 2007 to January 2010; VA treatment records from September 2011 to June 2014.  He has not identified left shoulder pain as a problem.  There is no indication from any treating clinician that the Veteran had a clinically observable left shoulder disorder.  The Board finds that the available medical records include highly probative circumstantial evidence that the Veteran does not in fact have a left shoulder disability.  AZ, 731 F.3d at 1315-16 (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski, 24 Vet. App. at 224.  Overall, the lay and medical evidence preponderates against a finding of a current left shoulder disability.  

For the reasons stated above, a current left shoulder disability has not been demonstrated.  The preponderance of the evidence is against this claim, even under heightened consideration of the benefit of the doubt doctrine, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; O'Hare, supra.  Service connection for a left shoulder disability is denied.  


ORDER

Service connection for a left shoulder disability is denied.


REMAND

In the March 2015 Informal Hearing Presentation, the representative asserted that the claimed thoracic spine disability and migraines had increased in severity since the most recent VA examinations in 2011 and requested appropriate updated VA examinations.  The Veteran asserts that his military injuries limit the work he can perform.  See July 2014 substantive appeal. 

The most recent VA examinations took place approximately six years ago and the most recent medical records are from approximately 2014.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Id. at 508.  Also of note, the May 2011 VA headache examiner requested that the claims folder be available for review to issue an addendum.  It does not appear that the request was granted. 

Given the paucity of contemporaneous evidence and the representative's relaying of the Veteran's description of his worsening symptoms since that time, the Board finds that the representative's request should be granted, as additional development is needed to obtain more recent medical records and appropriate updated VA examinations. 

Regarding the tinnitus claim, the April 2011 VA audiology examination is inadequate for adjudication purposes.  The examiner did not provide an adequate rationale for his negative determination.  Another VA audiology examination is needed as detailed below.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any private medical treatment for thoracic spine, headaches and tinnitus.  Take appropriate action based upon his response.  

2. Obtain all VA treatment records for the Veteran since June 2014.

3.  Then, schedule the Veteran for a VA examination with a qualified clinician to determine the nature and severity of the Veteran's thoracic compression fractures with residual myofascial pain.  The paper and electronic claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete clinical evaluation of the spine.  Any indicated testing must be completed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

4.  Then, schedule the Veteran for a VA examination to determine the severity of his headaches.  The paper and electronic claims folder must be made available and reviewed by the examiner.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

5.  Then, schedule the Veteran for a VA audiology examination to determine the nature and etiology of his tinnitus.  The paper and electronic claims folder must be made available and reviewed by the examiner.

A complete audiology evaluation with any indicated testing must be completed.  

The examiner must opine on whether it is at least as likely as not (50 percent probability or greater) that tinnitus is related to in-service noise exposure.  For purposes of providing this opinion, the VA audiologist should accept as true the Veteran's statements to the effect that he experienced noise exposure as consistent with his documented service in the infantry.  Moreover, the examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, to support his or her opinion.

A comprehensive rationale must be furnished for all opinions expressed with consideration to the Veteran's lay reports.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
 
6.  Then, readjudicate the claims based on all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


